DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/22/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/22/2021 and 08/24/2021 have been fully considered but they are not persuasive.
Applicant argues that the amendment to the claims was clarified and the specification shows support to overcome the 112 (a) rejection (see page 8-10).
Examiner disagrees:
The amendments does not overcome the 112 (a) rejection, The 112 (a) rejection is maintained.
(1) In regards to claim 1, recites “a controller, wherein said controller comprises a router and a wireless transceiver, said controller configured to control said dimmer and configured to communicate via the Internet to an external device; and wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, and said controller, are each mounted on said plate” subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. The drawings or specification states that “wherein said controller comprises a router and a wireless transceiver and said controller, are each mounted on said plate” a router and a wireless transceiver and said controller, are each mounted on said plate”
(2) In response to applicant arguments “Further, inherent in the second sentence quoted above is that a router is present such that the transceiver can communicate with the Internet” Examiner disagrees with the applicant arguments in regards to “inherent”. Examiner has reviewed the applicant specification and drawings found no support shows that router on top of the plate. Furthermore, the specification in paragraph [0021] “A control unit is shown operatively connected to a wireless transceiver and a router. The router provides Internet connectability to the retrofit kit via the wireless transceiver and antenna” that statement from the specification clearly stated the router is connected to wireless transceiver and antenna via wireless communication. Therefore, there is not support that that router on top of the plate. 
Applicant argues that Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2014/0062297 A1] “An LED retrofit kit for retrofitting an existing high intensity discharge lamp, comprising: a plate; a bypass ballast for supplying current to an LED replacement bulb; at least one LED bulb; a heat sink for controlling the heat from the LED bulb; a dimmer unit, wherein said dimmer unit is configured for adjusting the light intensity of the LED bulb; a controller, wherein said controller comprises a router and a wireless transceiver, said controller configured to control said dimmer and configured to communicate via the Internet to an external device; and wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, and said controller, are each mounted on said plate .” (see page 10-14).
Examiner disagrees:
(1) In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
(2) In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
(3) In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2014/0062297 A1] are in the same field of endeavor and the prior arts are analogous.
(4) Chemel discloses a retrofit and customized kit or module for existing fixtures such as high intensity discharge lamps (HIDs) may be provided that may include partial up-light capabilities provided by a subset of LEDs, a reflector, and/or a diffuser element (see paragraph [0458]). 
(5) As broadly as the claims are written, the prior art of record discloses the claim invention as described in details below.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein said controller comprises a router and a wireless transceiver, said controller configured to control said dimmer and configured to communicate via the Internet to an external device; and wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, and said controller, are each mounted on said plate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regards to claim 1, recites “a controller, wherein said controller comprises a router and a wireless transceiver, said controller configured to control said dimmer and configured to communicate via the Internet to an external device; and wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, and said controller, are each mounted on said plate” subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor. The drawings or specification states that “wherein said controller comprises a router and a wireless transceiver and said controller, are each mounted on said plate” Applicant points paragraph [0019] and Fig. 1-2, but it does not show or describe written that a router on top of plate.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2014/0062297 A1].
In regards to claim 1. Chemel discloses A kit for retrofitting an existing high intensity discharge lamp (Paragraph [0210]), comprising: 
a bypass ballast (Fig. 45, 4502 & Paragraph [0527]) for supplying current to an LED replacement bulb (Fig. 45, 4520 & Paragraph [0532]); 
at least one LED bulb (Fig. 45, 4520 & Paragraph [0532]);
a dimmer unit (Fig. 45, 4504 & Paragraph [0194 & 0527]), wherein said dimmer unit (Fig. 45, 4512 & Paragraph [0527]) is configured for adjusting (Paragraph [0025]) the light intensity (Paragraph [0051]) of the LED bulb (Fig. 45, 4520 & Paragraph [0532]); 
a controller (Fig. 45, 4512 & Paragraph [0530]), wherein controller comprises a router (Fig. 48, Router) and wireless transceiver (Fig. 45, 4522 & Paragraph [0533]) wherein said controller (Fig. 45, 4512 & Paragraph [0530]) is configured to control said dimmer (Fig. 45, 4504 & Paragraph [0194 & 0527]) and configured to communicate via the Internet (Paragraph [0542]) to an external device (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]); and 
Chemel does not specify a heat sink for controlling the heat from the LED bulb.
Dahlen discloses a heat sink for controlling the heat from the LED bulb (Fig. 3c, 306-307 & Paragraph [0024]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with a heat sink for controlling the heat from the LED bulb for purpose of dissipating heat from the LED light bulb as disclosed Dahlen (Pargaraph [0028]).
Chemel in view of Dahlen does not specify wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, said controller, and said router and wireless transceiver are each mounted on a plate.
Bora discloses wherein said bypass ballast (Fig. 1, 104 & Paragraph [0112]), said LED bulb (Fig. 1, 122-122b), said heat sink (Fig. 1, 124 & Paragraph [0130] “the LEDs 122 are formed into LED Groups 1100 that may include a heat sink 124 attached to the flexible strip 912”), said dimmer unit (Fig. 1, 120 & Paragraph [0079 & 0112] “The LED current control circuit 120 can be a PWM driver”), said controller (Fig. 1, 106 & 112 & Paragraph [0013] “The controller/processors of the two or more lighting devices communicate with one another using the wireless transceivers and antennas of the two or more lighting devices” & Paragraph [0388] “the display can be directly connected to the II Devices or have a connected router”) and wireless transceiver (Fig. 1, 112 & Paragraph [0090] “Bluetooth”) are each mounted on a plate (Fig. 1, 134 and 136).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel with wherein said bypass ballast, said LED bulb, said heat sink, said dimmer unit, said controller, and said router and wireless transceiver are each mounted on a plate for purpose of mechanically supports and electrically connects electronic components using conductive tracks, pads and other features etched from one or more sheet layers of copper laminated onto and/or between sheet layers of a non-conductive substrate as disclosed by Bora (Fig. 1).
In regards to claim 2. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit of claim 1, further comprising at least one sensor (Fig. 45, 4508 & Paragraph [0528]) configured to sense an ambient condition (Paragraph [0528]) and provide a signal (Paragraph [0596-602]) to at least one of said dimmer (Fig. 45, 4512 & Paragraph [0527]) and said controller (Fig. 45, 4512 & Paragraph [0530]).
In regards to claim 3. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said sensor is a motion detector (Chemel: Fig. 45, 4508 & Paragraph [0528]), configured to signal for brighter light (Chemel: Paragraph [0020 & 0546]) when motion is detected.
In regards to claim 4. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said sensor is a light detector (Chemel: Fig. 45, 4508 & Paragraph [0528]), configured to signal the dimmer switch (Chemel: Fig. 45, 4504 & Paragraph [0537-538]) for less or no light (Chemel: Paragraph [0537]) when daylight is detected (Chemel: Paragraph [0020 & 0593-602]), and for brighter light when daylight is not detected (Chemel: Paragraph [0020 & 0593-602]).
 In regards to claim 6. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said dimmer (Chemel: Fig. 45, 4504 & Paragraph [0537-538]) is controllable remotely from a local network control computer (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]) or remotely through the Internet.
In regards to claim 7. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said LED bulb (Fig. 45, 4520 & Paragraph [0532]) is configured for a temporary boost (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]) in power exceeding thermal limits (Paragraph [0197]), if directed by a network control computer (Fig. 48, 4802 and Fig. 47, 4700 & Paragraph [0546]).
In regards to claim 8. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said LED replacement bulb comprises a plurality of LED bulbs (Fig. 45, 4520 & Paragraph [0532]).
In regards to claim 9. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 8, in which a first LED bulb (Fig. 39, 3902) is configured to communicate to the Internet (Fig. 48 & Paragraph [0547]), wherein said first LED bulb (Fig. 39, 3902) is configured to communicate with a plurality of LED bulbs (Fig. 39, 3902-3904 & Paragraph [0492]) to control said plurality of LED bulbs (Fig. 39, 3902-3904) based on Internet communications (Fig. 48 & Paragraph [0547]) received by said first LED bulb via said router (Fig. 48, Router) and wireless transceiver (Fig. 45, 4522 & Paragraph [0533]).
In regards to claim 10. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, wherein a plurality of said LED retrofit kits (Fig. 39, 3902-3904 & Paragraph [0322 & 0492]) are configured for communication with one another (Fig. 39, 3902-3904) via the Internet (Fig. 48 & Paragraph [0547]).
In regards to claim 11. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit (Chemel: Paragraph [0322 & 0323 & 0441 & 0458]) for retrofitting an existing high intensity discharge lamp of claim 1, wherein said LED retrofit kit (Chemel: Paragraph [0322 & 0323 & 0441 & 0458]) is configured for connection to a wireless mesh network (Chemel: Paragraph [0472-473]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chemel et al [US 2012/0235579 A1] in view of Dahlen [US 2015/0163884 A1] and further in view of Bora et al [US 2013/0063042 A1] as applied to claim 1 above, and further in view of Takahashi et al [US 2015/0084518 A1].
In regards to claim 5. Chemel in view of Dahlen and further in view of Bora discloses the LED retrofit kit for retrofitting an existing high intensity discharge lamp of claim 1, in which said sensor is a sound detector (Chemel: Fig. 45, 4508 & Paragraph [0223 & 0528])
Chemel in view of Dahlen and further in view of Bora does not specify said sensor is a sound detector, configured to signal the dimmer switch for brighter light when sound is detected.
Rybicki discloses said sensor is a sound detector (Abstract), configured to signal the dimmer switch for brighter light (Paragraph [0028]) when sound is detected (Paragraph [0014-15])
It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention was made to modify Chemel in view of Dahlen and further in view of Bora with said sensor is a sound detector, configured to signal the dimmer switch for brighter light when sound is detected for purpose of a dimming degree of the plurality of lighting apparatuses depending on quality of the voice of the person that is detected by the sound sensor as disclosed by Takahshi (Abstract).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI (VICTOR) CHAN whose telephone number is (571)272-5177. The examiner can normally be reached M-F 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 517-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEI (VICTOR) CHAN
Primary Examiner
Art Unit 2844



/WEI (VICTOR) Y CHAN/Primary Examiner, Art Unit 2844